 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDG.W. Murphy Industries,Inc.,PortableElectricTools DivisionandDora C Ragsdale,Regina D.Ellis,MildredR.Elliott,NellieP.Smith,International Union,Allied IndustrialWorkers ofAmerica,AFL-CIO;Cases38-CA-601-1,38-CA-601-2, 38- CA-601-3,38-CA-601-4,and38-C A-601-5October 14, 1969DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSOn June 30, 1969, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision and a supporting brief.The General Counsel filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent, G.W. Murphy Industries, Inc., Warrensburg, Illinois,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:-We hereby correct the following inadvertent errors appearing in theTrial Examiner'sDecision section 111, E, second paragraph,delete "1947and 1948"and substitute"1967 and 1968"therefor'These findings and conclusions are based,inpart,upon credibilitydeterminations of the Trial Examiner,towhich the Respondent hasexceptedHaving carefully reviewed the record,we conclude that the TrialExaminer's credibility findings are not contrary to the clear preponderanceof all the relevant evidenceAccordingly,we find no basis for disturbingthose findingsStandard Dry Wall Products, Inc .91 NLRB 544, enfd 188F 2d 362 (C A 2)1.Add the following as paragraph 2(b), andreletter the following paragraphs accordingly:"(b)Notifytheabove-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following as the third indentedparagraph of the notice:WE WILL notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAMFSCHARNIKOW,TrialExaminerThecomplaint alleges, but the answer of the Respondentdenies, that the Respondent, GW Murphy Industries,Inc , Portable Electric Tools Division, has engaged inunfair labor practices affecting commerce within themeaning of Sections 8(a)(l) and (3) and 2(6) and (7) ofthe National Labor Relations Act, as amended, 29 U S C.Sec151,etseq ,by discharging employees Dora C.Ragsdale, Regina D Ellis, Mildred R Elliott, and NellieP Smith on January 10, 1969, and by thereafter refusingto reinstate them, because said employees joined andassisted International Union, Allied Industrial Workers ofAmerica,AFL-CIO (herein called the Union), andengaged in other union activity and concerted activities forthe purpose of collective bargaining and mutual aid andprotectionPursuant to notice, a hearing was held in Decatur,IllinoisonMarch 25, 26 and 27, 1969, before me. TheGeneral Counsel and the Respondent appeared by counseland the Union by its representatives, and were affordedfullopportunitytobeheard,toexamineandcross-examine witnesses, and to introduce evidence uponthe issuesCounselfortheGeneralCounsel, theRespondent, and the Union have submitted briefs whichhave been duly considered.Upon the entire record in the case, and from myobservation of the witnesses, I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation with an officeand plant in Warrensburg, Illinois, is engaged in thebusiness of metal stamping and assembling electric gardentoolsDuring a representative 12-month period, theRespondent, in the course of its business operations, soldand shipped from its Warrensburg, Illinois, plant, finishedproducts of a value exceeding $50,000 to points outsidethe State of IllinoisDuring the same 12-month period,theRespondent purchased and caused to be transferredand delivered to itsWarrensburg, Illinois, plant, goodsand materials of a value exceeding $50,000 directly frompoints in States other than the State of Illinois179NLRB No. 16 G. W. MURPHY INDUSTRIES125Ifind that the Respondent is engaged in commercewithin the meaning of the Act and that it will effectuatethe policies of the Act to entertain jurisdiction of thiscase.IITHE LABORORGANIZATION INVOLVEDInternationalUnion,AlliedIndustrialWorkers ofAmerica, AFL-CIO, herein called the Union, is a labororganization within the meaningof the ActIIITHE UNFAIR LABOR PRACTICESA. TheIssueAccording to the General Counsel, the Respondentdischarged four women employees at its Warrensburg,Illinois,planton January 10, 1969, because of theirprevious concerted activities including their organizationalactivities on behalf of the Union which had lost a BoardrepresentationelectiononSeptember 6, 1968. TheRespondent denies this accusation and submits that theevidence taken at the hearing shows that they were in factdischarged by Plant Manager Roger Peterson, who hadcome to the plant as its manager only in November 1968and knew nothing of the women's Union or otherconcertedactivity,and that Peterson discharged thewomen, because from the reports made to him by thewomen's supervisors and his own observation of theemployees' conduct, he believed that they presented"personality conflicts" in their relationships with theirsupervisors and fellow employees and that they were"insubordinate" within the meaning of plant rules whichhe found it necessary to publish on January 6, 1969B.The General Employment History of the FourDischargeesThe four women employees, the propriety of whosedischarges is placed in issue, were Nellie Smith, who hadworked in the assembly department at the plant sinceDecember 12, 1966, and three others, each of whom, intwo or more years of continuous employment at the plant,had worked for the most part in its press department, I e ,Dora Ragsdale (hired on February 6, 1966), MildredElliott (hired on December 19, 1966), and Regina Ellis(hired on January 18, 1967)When each of these womenwas hired, the plant was operated by Drake ElectricWorks as a division of Portable Electric Tools, but in amerger which took place in October 1967, the plant wastaken over by the present Respondent which has sinceoperated it as well as another plant in Geneva, Illinois,and continued to employ the same staff of employeesincluding the four women with whom we are nowconcerned.Only during the last months of their employment, wasthere any change in the top local management of theWarrensburg plant Edgar Keyl had been plant managersince 1965 with no intermediate supervision, so far as therecord shows, between him and his departmental foremenBut in October 1968, Keyl became ill and in November1968 was succeeded as plant manager by Roger Petersonwho, according to his testimony, had had no comparablemanaging experience either at this or any other plant, hisprevious work having been in farming, in "engineering"and in a job at an electronics plant the details of whichwere not disclosed. On December 2, 1968, Joseph Cuvallo,who had been employed elsewhere by the Respondent anditspredecessors for 18 years, was also brought in as plantsuperintendent in charge of all manufacturing personnel attheWarrensburg plantOn December 9, 1968, Keylreturned from his sick leave as assistant plant managerand thus as a subordinate to Plant Manager Peterson.But the departmental supervision of the four womenduring the last year or more of their employment in theplant remained virtually unchanged. For the two years uptoDecember 31, 1968, Jerry O'Loughlin had been theforeman of the assembly department in which NellieSmith worked, and was succeeded as assembly foreman byJames Stanford only for the last few days of Smith'semploymentAnd, from August 14, 1967, HerschelWisnasky had been foreman of the press department inwhich the other three discharged girls worked, althoughafterNovember 1968,DoraRagsdalehadbeentransferredand had worked until her discharge onJanuary 10, 1969, at an inspector's job under ForemanRobert York.The only grounds asserted by the Respondent for thedischarge of the 4 women employees in this case onJanuary 10, 1969, were "personality conflicts" with theirsupervisors and other employees and "insubordination" inconstantly complaining about conditions in the plant andfailing to follow routine procedures prescribed by thesupervisorsThe evidence as to these matters will later beconsidered in detail. But no complaint is made by theRespondent in the present case about the women's workor their productionOn the contrary, it appears from thecredibleevidence that during their several years ofemployment the very supervisors who complained aboutthem in other respects during their testimony in thepresent case had generally complimented them on theirwork and had recommended and approved changes intheirwork assignments reflecting their satisfaction withthe women's competency and their work performance.In the case of Nellie Smith, who worked underForeman O'Loughlin in the assembly department formore than 2 years following her hire on December 20,1966,O'Loughlin had made her a repair girl correctingthemistakes of other girls within 2 weeks after she washired, and had thereafter urged her to take a lead girl'sjob until she finally did apply for and was given a leadgirl's job for the duration of a night shift operated by theRespondent from April to August or September 1967Reverting then to her original job as an assembler forabout a year, she was again urged by O'Loughlin to bidfor an assignment as a lead girl on a limited productionjob in the latter part of October or beginning ofNovember 1968 But instead she asked for and was againgiven the job of a repair girl on November 6, 1968, andremained a repair girl until she was discharged on January10, 1969. Despite Smith's difficulties with lead girl DonnaMihal from time to time (which will be later discussed)O'Loughlin had approved the assignments thus given toSmithMoreover, although O'Loughlin testified at thehearing merely that Smith's "work was up to the averageof anybody else," and that "the quality of her work .was good," he did not deny Smith's specific testimony,and therefore I find as Smith testified, that "on manyoccasions," O'Loughlin told her he could not put her on ajob she could not doMildred Elliott, originally hired on December 19, 1966,in the assembly department under Foreman O'Loughlin,transferred to the press department as an operator underForeman Wisnasky on October 2, 1967, and stayed on thelatter job until her discharge on January 10, 1969. When 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe told O'Loughlin of her intention to apply for thetransfer,O'Loughlin told her, "Well, I like you and I hateto lose you; you're a good worker." In November 1967,shortlyafterher transfer to the press department,Foreman Wisnasky told her she had not made "her rate"for the first 30 days and he thought she could do better.But, after she was in the department for 60 days, sheaskedWisnasky how she was doing and he said, "You'redoing fineDon't overdo it " Finally,Wisnasky paidElliott a more generous compliment in the first week inDecember 1968, dust a month before her discharge Atthat time, according to her testimony concerning theincident which I credit, Elliott asked Wisnasky whether itwas true that he had mentioned her as being "a closesecond" to a girl he had warned for a bad record ofabsenteeism.Wisnasky denied having done so although hesaid the girl to whom he had spoken might have seenElliott's name as well as other employees' names as heflipped his record while he was talkingWisnasky thensaid to Elliott, "In fact, I made a remark dust a few daysago that I was going to congratulate you on your recordand your production, it's real high " He added, however,that "there was a lot of discussion down there in the pressroom", that Elliott "was part of it", and that "he wasgetting tired of women jumping him when he wentthrough the press room " Elliott admitted to Wisnaskythat the girls "all discussed everything on breaks andlunch hour," but said that "I wasn't jumping him, that Ijust wanted to ask him a question and I didn't know whoelse to ask "'Dora Ragsdale, originally hired on February 6, 1966,worked during almost the entire time of her employmentby the Respondent and its predecessor as an operator inthe press department She was on the night shift in August1967 when Wisnasky became foreman in charge of bothshiftsinthedepartmentWhen the night shift wasdiscontinued in January 1968, she transferred to the dayshiftas a press operator. In November 1968, she wasmade an inspector under Foreman Robert York andservedasan inspector the remaining weeks of heremployment Shortly after her transfer to the day shift inthe press department in January 1968, Foreman Wisnaskyhad told her that her production "was running low" but,in response to her question, said that it was not "drastic"although"itwould stand some jacking up " BeforeRagsdale transferred to inspection in November 1968, sheaskedWisnasky whether to apply for the transfer and(according to her uncontradicted testimony) he told herthathe did not see why she should not become aninspector; that she was a good worker and press operatorand knew the types of steel they were using, and that hehated to lose her because she was a good operatorConsistently, when her application for the inspector's jobwas approved, York, her new foreman in the inspection'The findingsin the text are made uponElliott's creditedtestimony Inresponse to a question put to him by Respondent'scounsel,Wisnaskydenied"thatduring the first week of December 1968 [he had]congratulated[Elliott]onherwork "InearlierquestioningbyRespondent's counsel, he had testified that it was "about March 28 of '68"that he had denied an accusation by Elliott that he had been"showingeverybody [Elliott's] absentee record " He further testified that he had thentoldElliott that her absentee record was in fact "outlandish"and that"something[had to be] done about it"because he did not know how toplan work "with to many being off for different occasions " No attemptwasmade by the Respondent through Wisnasky'stestimony or theproduction of any records to show what Elliott'sattendance record wasNor is it claimed by the Respondent that absenteeism was a reason for theRespondent's later discharging herdepartment,toldKrapekanofficialfromtheRespondent's Geneva plant in Ragsdale's presence, thatForeman Wisnasky had highly recommended her, that shewas a good operator, and a conscientious worker.' Finally,according to employee Regina Ellis' testimony which Icredit,EdgarKeyl (originally the Respondent's plantmanager during the greater portion of Ragsdale'semployment) expressed agreement with this appraisal ofRagsdale's competence shortly after he returned to workas assistant plant manager in December 1968. For whenElliswent to the office to borrow money from the creditunion on December 10, 1968, she was asked by Keylwhether Ragsdale liked her new job as an inspector. Shetold Keyl that Ragsdale was "enthused," and Keyl said hewas glad Ragsdale had gotten the job "because she was avery competent worker and he thought she would make avery good inspector "'ReginaEllis,thefourthemployee discharged onJanuary 10, 1969, was hired on January 18, 1967, andafter briefly working in the assembly department workedthe rest of her 2 years of employment as an operator inthe press department where she was first on the night shiftfor about a year, then on the day shift for about 10months,and finally again on the night shift fromNovember 4, 1968, until she was discharged on January10, 1969 For the most part, the evidence concerning heremployment related to her personality and attitude whichtheRespondent asserts caused her dischargeBut asnoted, the Respondent does not otherwise criticize herwork record nor her competence. However, it should beaffirmativelynotedthataccordingtoRagsdale'suncontradictedtestimonywhichIcredit,ForemanWisnasky although complaining to Ragsdale in Novemberor December 1968 about the night shift production beingso low, specifically exempted Ellis from his criticism,saying that "her production is excellent. It's the rest ofthem I wish they would send some operators out hereinstead of waitresses and housewives."C. The Concerted Activities of the FourDischargeesDuring the two or more years of their employment bytheRespondent and its predecessor, each of these fourwomen who were discharged on January 10, 1969, hadbecome involved in activity which the General Counselcontends was concerted activity protected by Section 7 ofthe Act The first involvement in such activity was a 2- or3-day strike by the women press department employees inAugust 1967 Their second involvement in such activitywas in the organizational activity in support of the Unionwhich was eventually defeated in a Board representationelection on September 6, 1968. And the third was a briefstoppage of work by the women press departmentemployees in November 1968 while they protested to theirforeman, HerschelWisnasky, about a work assignment.The Respondent not only contends that the 1967 and 1968stoppages were unprotected activities but (as will be seen)'This finding,too, is based upon Ragsdale's uncontradicted testimonyNeither York nor Krapek testified'According to Ellis, upon whose testimony this finding is based, therewere two people in the office in addition to Keyl and herself, i e , thereceptionist and Plant Superintendent Cuvallo Neither the receptionist norKeyl testified at the hearing Cuvallo testified that Ellis came into theoffice, spoke to the receptionist about the credit union and greeted Keylwho was having coffee with Cuvallo, that he did not remember her havingany other conversation with Keyl, and that he did not hear Ellis say thatRagsdale was enthusiastic about her job, nor did he hear Keyl say thatRagsdale was a competent worker G. W. MURPHY INDUSTRIESthroughthetestimonyofForemanWisnasky,SuperintendentCuvallo,and PlantManager Petersonindicates that involvement of three of the women in thesestoppages was in part the basis for Peterson's conclusionthat they presented such "personality conflicts" as torequire their discharges on January 10, 1969The 1967 work stoppage began on Friday, August I lwhen the women employees in the press department quitwork in protest against the Respondent's discharge oftheir foreman, Truman Myrah, and the hire of a newforeman,HerschelWisnasky, in his place. On the nextday, Saturday August 12, press operators Regina Ellis andDora Ragsdale (two of the four employees whose January1969 discharges have given rise to the present case)telephoned Sundberg, a higher official of the company atitsGeneva, Illinois plantEllis spoke to Sundberg firstand told him in substance that the girls were protestingthe discharge of their foreman Myrah, who "was one ofthe best foremen to work with because he knew how togive us orders without being `pushy'," and that the girlsdid not intend to go back to work until Sundberg "didsomething about this matter" Ragsdale, who knew andwas known by Sundberg as a result of his visits to theWarrensburgplant,thenenteredthetelephoneconversationShe told Sundberg that "everything hadbeen going real well" for the girls in the press roombecauseMyrah had taken "safety precautions" andintended to fix two presses that still needed attention tomake their operation safe She also told Sundberg that thegirlswanted to know why Myrah had been fired andwhether there was any chance of his being taken back.Sundberg asked Ragsdale whether the girls would go backto work and Ragsdale said, "not until something is done."She agreed, however, to Sundberg's request that she getthe girls together to see him at the Warrensburg plant at 2p m. on the following Tuesday, August 15.Accordingly, the press department girls including Ellisand Ragsdale went to the Warrensburg plant on August15, 1967Manager Keyl came out of the office and askedRagsdale to come in to speak with Sundberg. When shedid,Sundberg asked her in the presence of Keyl andWayne, and company vice president in charge ofproduction,why the press department girls had walkedout.She replied that Myrah had corrected "the safetyhazards" which had existed when he became foreman butthat there were still presses that needed fixing and wereresponsible for "rejects," that one of the presses had notbeen fitted with a flywheel guard against the women'scatching their hair in it, and that other presses "doubletripped " Sundberg made notes as she talked. In spite ofRagsdale's plea on behalf of Myrah, his discharge was notrevoked, and Wisnasky took charge of the department andhas since remained as press foreman After Ragsdale hadher conversation with Sundberg, she and the other girlsreturned to work and the Respondent thereafter took stepsto eliminate the particular hazards she had pointed out tohimThe November 1968 work stoppage in which pressdepartment women employees engaged more than a yearlater, lasted only 15 or 20 minutes. With work runninglow in the welding department, Foreman Wisnasky hadassigned two male spot welders to work at the lighter jobson presses in the press department Press Operator HelenRogers who had bid for the higher paying welding job,spoke to the other women press operators including LindaCotton and Mildred Elliott about backing her up in aprotestagainstthewelders'operatingthepressesAlthough asked to be their spokeswomen Elliott refused,127saying that it was Roger's complaint and she should dothe talking In any event, all the press operators on theshift, shut down their presses for 15 or 20 minutes whilethey talked with Wisnasky in a group. Warren and Cottonapparently did most of the talking. But the other womenoperators including Elliott also joined in the argumentAfter 15 or 20 minutes they returned to their presses. Onthe following day, Wisnasky shifted the spot welders fromthe presses to material handlingBetween these 1967 and 1968 work stoppages, Smith,Ragsdale, Elliott, and Ellis, along with other employees,alsomade an attempt to organize the Respondent'semployeesandestablishtheUnionastheircollective-bargaining representative.But the Union losttheBoard election held on September 6, 1968, and itsobjections to the conduct of the election submitted onaffidavits of various employees (including those of Smith,Ragsdale,Elliott,andEllis),were overruled by theRegionalDirector.Itisstipulatedinthepresentproceeding that although the Respondent opposed theUnion and campaigned against it in speeches made to theemployees and in literature delivered to them before theelection,itsconductwas not violative of the Act.Nevertheless, among the factors to be considered in thepresent case in the light of the Respondent's concededopposition to the Union, are the extent of Smith's,Ragsdale's, Elliott's, and Ellis' participation in the Unionorganizational campaign and the Respondent's awarenessthereof through its own representatives.NellieSmithbegan the effort to organize theRespondent's employees in February 1968 by telephoningBoyd Shinn, the Union's Regional Director in Decatur,and asking for his help At Shinn's suggestion, shethereupon formed an organizing committee consisting ofherself,Mary Parrish, and Caroline Taylor (all three ofwhom were assembly department employees), and alsoDora Ragsdale and Mildred Elliott (who were employedinthepressdepartment).Shinn latermet with thiscommittee at Smith's home, and gave them generalinstructions and union cards which they signed and wereto get other employees to sign preparatory to the Union'sasking for a Board election In the following few months,the committee, joined by about five other employeesincluding Regina Ellis, solicited card signatures from theirfellow employees. All four of the women employees whomthe Respondent later discharged on January 10, 1969, thustook part in this union activity during work breaks at theplant, and outside the plant in stores and homes, and overthe telephone. Smith spoke to roughly 20 other employeesand got about 15 card signatures, and Ragsdale secured17 card signatures from the 30 to 40 employees whom shesolicitedElliott and Ellis, in addition to signing their owncardsandattendingunioncommitteeandgeneralmeetings during the organizational period also handed outunion cards to other employees and asked them to supportthe Union. But, although it appears from their testimonythat Elliott thus spoke to 15 or 20 other employees andhanded out eight cards, and that Ellis spoke to 20 or 25employees, it does not appear from the evidence thateitherElliottorEllisactuallyprocuredanyemployee-signatures on the union cards. Nor does itappear that any of the union solicitation occurred in thepresence of the Respondent's supervisors or officials.But from the credible evidence it does appear that theRespondent's plant manager, the departmental foreman,and the Respondent's attorney did eventually becomeaware of the fact that Smith, Ragsdale, and Elliott, weresupporting the Union in the organizational campaign 128DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, on August 6, 1968, the Union sent Plant ManagerKeyl a telegram claiming that it represented a majority ofthe Respondent's production and maintenance employees,asking for recognition and a beginning of contractnegotiations, and "informing [Keyl] that along with otheremployees.[the]Union organizing committeeincludesDoraRagsdale,NellieSmith,andCarolynTaylor " There was also credible, and for the most partuncontradicted evidence of conversations between theemployees and the Respondent's representatives whichclearlyshows that the latter knew of the particularemployees' support of the Union in the electionFollowing Nellie Smith's questioning a statement madeby the Respondent's attorney to the employees over theplant's"intercom"before the election, the attorneyengaged in three friendly conversations with Smith, duringthe first two of which he answered Smith's question byshowing her a decision holding that a union's promise towaive initiation fees would be ground for setting aside anelection if the union won Then in the third conversationafter the election (in which Smith had in the meantimeserved as a union observer and had also submitted anaffidavit to the Regional Director in support of theUnion's objections to the election), the attorney toldSmith not to feel badly about the Union's loss, becauseshehad given the Respondent a good fight and it"thought highly of [her] "Similarly, the Respondent's attorney also had a friendlyconversation with Dora Ragsdale about the Union beforethe election, and Ragsdale, like Smith, thereafter servedas a union observer at the election and (as the Respondentknew) submitted an affidavit in support of the Union'sobjection to the election. In addition, Ragsdale telephonedWisnasky, her press department foreman, at his home ashort time before the election and just after Wisnasky haddistributed a company letter to the employees informingthem of the Union's representation petition. In thistelephone conversation,Ragsdale toldWisnasky that,although she was a union committeewoman, she felt like atraitor to him but that the girls wanted a union, notbecause of him, but because of the heat and the dangerouscondition of the machinery in the press room.4Mildred Elliott, too, in a number of conversations withtheRespondent's supervisors just before and after theelectionmade clear her support of the Union. In oneconversation,Manager Keyl asked her why "there was alotof dissatisfaction downstairs" and whether the girlslikedForemanWisnasky, to which Elliott replied thatthere was dissatisfaction not only downstairs but all overthe plant; that "there was too much partiality and wewanted better working conditions [and] job security"; andthat although some of the girls did not like Wisnasky, thiswould be so anywhere and she herself had personallyfoundWisnasky and Foreman O'Loughlin (for whom shehad first worked in the assembly department) to be fair toherInanother conversation just before the election,Foreman Wisnasky while passing out company handbillsamong the employees, told Elliott that signing a Unioncard would not prevent her from voting against the Unionin the election, to which Elliott replied that she knew it,because, asWisnasky should remember, she had been amember of a "real good" union on a previous jobWisnasky thereupon said to her, "The way you talk,This finding is made upon the testimony of Ragsdale which I creditWisnasky testifiedmerely that Ragsdale told him in this telephoneconversation that she was sorry that he "looked like [he] was beat" butthat"she did not say she was working for or against the union "maybe you're one of the [Union] representatives " Then,just after the election, Elliott told Foreman O'Loughlinshe felt bad about the Union's loss because "we hadworked hard for it," to which O'Loughlin replied that hehad not wanted the Union to win because "it would havemade it look like Mr. Keyl and I wasn't managing the[plant] right "Of the four women who were later to be discharged bytheRespondent on January 10, 1969, only Regina Ellisapparently had no conversations or contacts with any oftheRespondent'srepresentativeswhichmighthaverevealed her participation in the Union's organizationalcampaignHowever, she, like Smith, Ragsdale, andElliott,alsosubmitted an affidavit to the RegionalDirector in support of the Union's objections to theconduct of the electionThere is no dispute, of course, that the women'sparticipation in, and support of, the Union's preelectionorganizational campaign was protected concerted activitywithin themeaning of Section 7 of the Act TheRespondent's contentions with respect to this activity arethat it ended with, and was not continued after, the Boardelection on September 6, 1968, that the four women's pastconnectionwith this union activity was not known toManager Petersonwho became plant manager inNovember 1968, and that it was therefore not a factor inhis decision to discharge the women on January 10, 1969The Respondent, however, does dispute the GeneralCounsel's contention that both the August 1967 and theNovember 1968 stoppages were concerted activitiesprotected by Section 7 of the Act In its brief, it argues insubstance that both stoppages were unprotected attemptsby the employees to interfere with the Respondent'sexercise of its "management prerogatives," since the 1967stoppage was a protest against the Respondent's change ofitsforeman (br , p 34) and the 1968 stoppage was aprotest against the Respondent's temporary assignment ofwork in the press department to welders when they ranout of their own work, in accordance with a "precedentthat had been [previously] established ..." (br pp 7 and19 ) But, in making this argument, the Respondent ignoresthe clear nature and purposes of the stoppages in thepresent case, and the rights of its unrepresented employeesunder Section 7 of the Act to engage in "concertedactivities"- including work stoppages - to persuade theRespondent to change existing terms or conditions ofemployment to which the employees objected and whichhad not been the product of a collective-bargainingagreement with their representativesAlthough the 1967 stoppage took the initial form of aprotest by the press department employees against thedischarge of their foreman, Dora Ragsdale as the women'sspokesman made it clear to Sundberg who had come tothe plant from the Respondent's home office, that theywere objecting to the discharge because the foreman hadundertaken to eliminate dangerous machine conditions inthe department but had not yet fully accomplished thisundertaking That this was the purpose of the stoppage -ie., to eliminate the dangerous conditions - and that theRespondent understood this to be the purpose, was shownbySundberg's noting the conditions pointed out byRagsdale, by the girls' then returning to work althoughthe discharged foreman was not reinstated, and by theRespondent's thereafter taking steps to eliminate thehazards pointed out by RagsdaleThe 1968 stoppage, too, was a clear protest against aterm or condition of employment in which the womenpress department employees were mutually concerned and G. W. MURPHY INDUSTRIES129to which they understandably objected For the temporaryassignment of the two welders from a higher payingclassification to jobs on the presses deprived the women ofthe work which they usually performed.It is thus apparent from the evidence (and I thereforeagreewith the General Counsel and disagree with theRespondent) that both the 1967 and the 1968 stoppageswereprotestsbytheRespondent'swomen pressdepartment employees against specific terms or conditionsof employment in which they had a mutual, legitimateinterest and that, by their participation in these stoppages,the employees engaged in protected "concerted activitiesfor the purpose ofmutual aid or protection" withinthe meaning of Section 7 of the Act That, in their initialexpression of purpose in the 1967 stoppage the womenmay have appeared to be simply protesting the dischargeof their foreman, did not remove this stoppage from theprotection of the Act since they made it clear to theRespondent that their actual concern was that, with hisdischarge,furtherprogress in eliminating dangerousconditions in the department might be discontinued.'D The Discharges on January 10, 1969, and theRespondent's Evidenceas to the ReasonsThereforItwas Roger Peterson, the new plant manager, whoshortly after his arrival in late November 1968, decided todischarge the four women employees In his testimony,which was consistent with that of Foreman O'Loughlinand Wisnasky, he explained his reaching this decision as aresult of talking with them about their employees in aseriesof conversations in November and December sothat he might familiarize himself with his plant staff, andtheir reporting to him in full pertinent detail that each ofthe four women was unable to get along with her fellowemployees and her supervisors; that each of thempresented "personality conflicts" and were disobedient inthat they constantly complained about conditions in theplant and refused to follow routine instructions and ordersof their supervisor, and that, in their "troublemaking,"Elliott and Ellis had engaged both in the August 1967 andNovember 1968 "walkouts," and Ragsdale in the August1967 walkout 6In support of the details of Peterson's testimony to thiseffect,O'Loughlin testified that he had been critical ofNellieSmith's attitude and conduct during the 2-yearperiod of her employment, and so informed Peterson,because "she was standoffish, she didn't intermingle withtoo many of the employees She seemed to hold herselfapart[and] seemed to feel she was a little better thanthe rest of the employees", because she was a "littlerebellious" and disobedient in that she not only insisted ondoing her work in her own way rather than in "the waywe laid it out" but, assuming a "lead girl'sresponsibilities" even when she was only a repair girl, shealso "suggested different ways of doing things other thanwhat our standard procedure was", and because, in thusassuming a lead girl's authority, she had arguments "onseveral occasions" with Donna Mihal, her lead girl, whichso "upset Donna Mihal[thatMihal] broke down"In similar support of Peterson's testimony, ForemanWisnasky testified concerning the attitude and conduct ofthe three other girls from the press department and hisreport thereof to PetersonHe testified that, as he toldPeterson and had previously repeatedly toldManagerKeyl since October 1967, that there were about eight girlsinthe press department who were "not right up- tostandard" in that they were "disobedient," were takingirregular and excessive rest periods, and were shuttingdown their machines and dressing early at the end of theworkday, that three of the eight girls (Dora Ragsdale,Mildred Elliott, and Regina Ellis) were a "little bitexceptional" in that when Wisnasky spoke to the othersabout quitting early they merely asked "Why can't wequit early if the others do?" whereas Ragsdale's answer,for example, was that "We got to have time to clean upour machines[and]make our time card out", thatDoraRagsdale,was"obstinate,""aggressive,"sotalkative that three of the other women employees did notwant to work near her, constantly complained about theequipment, the steel, the dies, the "clamps, the bolts, theguards, and so on," and, in her last few weeks of serviceas an inspector in the press department, rejected a largequantity of steel without reason and shut down machinesbecause of rejections without consulting the foreman asshe should have done, thatMildred Elliott,too, constantlytalked to other employees while they were working,followed other employees to the restroom, was "a chronicgriper [about] most anything" (even about "cracks on thewalls"), and was one of the press department girls whoengaged in the work stoppage and protest in November1968,' and finally thatRegina Ellis,when asked to doanything, "would kind of pout and balk at you," talkedand laughed with other employees while they weresupposed to be working, went frequently to the restroom,overstayed her breaks, wandered into the toolroom whereshe had no business to be, shut down her machines andwas ready to leave the plant before quitting time, and onone occasion on July 29, 1968, after shutting down hermachine and sitting idly by it from 2 to 2 45 p.m ,informed Wisnasky that she was resting and filling out herproduction card although she actually left at 3.30 p.mwithout having filled out the card.'According to the testimony of Plant Manager PetersonandJosephCuvallo,hisrecentlyarrivedplantsuperintendent, Peterson told Cuvallo in the beginning ofDecember 1968, of Foremen O'Loughlin's and Wisnasky'sunfavorable reports concerning the four women employeesand asked Cuvallo to check on their conduct and attitude.At the same time, according to his testimony, Petersonhimself watched the four girls at work.'SeeDobbsHouses,Inc ,135 NLRB 885, 888, enforcement denied onother grounds325 F 2d 531 (C A5),PlastdrteCorporation.153NLRB180, 182-185, and cases therein cited in fns 3 and 4'Peterson was in error as to Ellis'participation in the November 1968walkout or stoppage which occurred on the day shift at a time when Elliswas on the night shift In addition, as has already been found,Ragsdale,rather than Elliott, had played the leading role along with Ellis insubmitting the press department girl's protest underlying the August 1967"walkout " But the significant aspect of Peterson's testimony concerningthe reports which he says he received from Wisnasky is that the reportsincluded the press department girls' walkouts both in August 1967 andNovember 1968 and that these reports were admittedly a factor in hisdecision to discharge the four girls on January 10, 1969'According to Manager Peterson's testimony,Wisnasky told him thatElliott had been one of the instigators of the August 1967 walkout and"seemed to be the main spokesman of the group"in the November 1968stoppage'inhistestimony,Wisnaskymade no mention of Ellis' actualinvolvement in the August 1967 walkout and specifically testified that shewas not involved in the November 1968 stoppage However, as I havefound,Peterson testified that in the course of his talks with Peterson,Wisnasky told him of Ellis'involvement in both stoppages and that thiswas part of the information upon which Peterson relied in deciding thatEllisaswellas the other three girls were "troublemakers" and"personality"problems and should be discharged 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeterson testified that his own observations of Smith,Elliottand Ragsdale tended to confirm the foremen'scriticisms.With respect toSmith,however, he testifiedmerely that he heard her "grumble" while she wasworking, and from this he concluded that "she didn't seemable to just take directions from the lead girls as theygave them, and that she felt like doing it her own way"although he admitted that he didn't hear what she was"grumbling" about and that there was no lead girl in thevicinityat the timeWith respect toElliott,Petersontestified that, in watching Elliott at work and in thecompany of other employees during breaks, he "could notfind anything to disprove" Foreman Wisnasky's statementthat "she wasn't a friendly person to work with" and hetherefore concluded in agreement with Wisnasky that he"just didn't observe her being a friendly or a fun-lovinggal " Finally, with respect toRagsdale,Peterson testifiedthathisconversationswith her confirmedWisnasky'sstatement to him that "Let [Ragsdale] alone for tenminutes and she'll be running the department " For,according to Peterson, when he talked with Ragsdale and"ledher in to.conversationdealingwith theequipment,with the steel," Ragsdale would complainabout the steel and the presses Peterson admitted,however, that Ragsdale was at that time an inspectorwhose job it was to inspect the parts turned out by thepressesand to inspect the steel for "dimensionaltolerances" and acceptable surfaces. But, according toPeterson, although she had been working several years onthe presses, she had just been made an inspector and"couldn't have acquired this knowledge in that shorttime."Peterson also testified generally that in the reports hehad requested from Cuvallo, Cuvallo also told him thathis investigation supported the criticisms made by the twoforemen of the four girlsHowever, Peterson himselftestified only as to the reports made to him by Cuvalloconcerning Smith and Elliott. As toSmith,Petersontestifiedmerely that Cuvallo told him that "he would haveto agree that Nellie Smith was giving the lead girls a hardtimeandwas disobedient."As toElliott,Peterson,testified thatCuvallo also said "that he would have toagree that [Wisnasky's] observations were entirely correctHe couldn't find anything to dispute them."In describing his own investigation of the four womenemployees and his reports to Peterson in greater detail,Superintendent Cuvallo testified that, as he thereafter toldPeterson, both O'Loughlin and Wisnasky had repeated tohim the substance of their criticism of the womenincluding the facts thatMildred Elliottas the principalleader andDora RagsdaleandRegina Ellisin lesser roles,had led the August 1967 "walkout" and thatMildredElliottalso led the November 1968 stoppage, that Cuvallohad seenDora Ragsdale(then an inspector) continuallytalking to other employees, holding them up in their work,that, in confirmation of Wisnasky's criticism of Elliott forher constant complaining and returning late from workbreaks,Cuvallohad once seen Elliott arguing withWisnasky (although he could not overhear the substanceof their conversation) and had once seen Elliott returningto her press 5 minutes after a work break had ended, that,on being questioned by Cuvallo, lead girls Donna Mihaland Betty Craw said thatNellie Smithwould do her workherown way in spite of different instructions fromForeman O'Loughlin; and that, consistent with one ofWisnasky's criticisms ofRegina Ellis,Cuvallo andPeterson had once seen Ellis return 5 minutes late from awork break.According to Peterson's testimony, without any specificrecommendation from O'Loughlin, Wisnasky, or Cuvallo(although he relied upon their reports to him as well as hisown observation of the four women), Peterson decided afew days before January 10, 1969 to discharge the womenbecause of "personality conflicts" and "insubordination."In any event, without first telling the foremen or Cuvalloorgivinganyadvance intimation to the womenthemselves, Peterson did discharge the four women byhaving their foremen give them their terminal paycheckson January 10, 1969.Foreman Wisnasky gave Ellis and Elliott their checks,making no comments to Ellis except that he was sorryand telling Elliott he did not know why she was beingdischargedAfter receiving their checks from AssemblyForemanStanford(O'Loughlin'ssuccessor)andInspectionForemanYork,respectively,SmithandRagsdale went separately to Manager Peterson for anexplanation of their discharges. Peterson told Smith shewas not being discharged because of her work but becauseshehad a "personality clash" and denied Smith'ssuggestion that she was fired because of her Unionleadership, telling her "No, I asked them not to tell mewho was in on the union activities." Peterson toldRagsdale, too, that there was nothing wrong with herwork but that she was terminated "because of apersonality clash " Ragsdale then told him, "By God, it'sonly on account of the damned union that I got screwedup on this. If you would dust understand why we went tothe union," and tried to explain the employees' enlistmentof union aid because of "the way [the presses] had beenmessed up, the way people had gotten hurt on them." ButPetersonmade no further answer or comment on herstatements.The foregoing summary presents the full substance oftheRespondent's evidence in support of its reasons fordischarging the four women The women's testimony indenialorexplanationof the incidents or types of"insubordination"withwhich they were charged inForeman O'Loughlin's and Wisnasky's basic testimonyhas still to be considered But before turning to this, somefurther comments and observations should be made aboutPeterson's testimony concerning how he had reached adecision a few days before January 10, 1969, to dischargethe four women because of "personality conflicts" and"insubordination." For several elements in this testimonyasgiven by Peterson not only seem unnecessarily tocomplicateand confuse, rather than to clarify, hisexplanations but also to provide strong indication that,both in laying the ground work for the discharges and inhis explanatory testimony, he was unreasonably strainingto justify his decision and his independence in making itOne of these elements in Peterson's testimony was hisinsistence that, knowing nothing of the girls' previousunion or other concerted activities, he alone decided thattheyshouldbedischargedwithoutanyspecificrecommendationstothiseffectfromForemanO'Loughlin,ForemanWisnasky,orSuperintendentCuvallo although he relied upon their highly unfavorable'reports to him about the women employees' conduct andgeneral attitude and although Wisnasky had actually toldhim that with the elimination of Ragsdale, Elliott, andEllis (whom he referred to as "the troublemakers in hisdepartment")Wisnasky felt that the press department"operationwould improve." Furthermore, frommysummary of Peterson's as well as SuperintendentCuvallo's testimony and brief direct quotations excerptedtherefrom, it is apparent that neither of these two men G. W. MURPHY INDUSTRIES131made any such observation of the conduct or attitudes ofany of the four women as could reasonably haveconfirmed Foremen O'Loughlin's or Wisnasky's reports,much less have given any independent basis for Peterson'sdischarging the women Accordingly, adopting the mostfavorablepossibleviewofPeterson'stestimony,Iconclude that his decision to discharge the four womenmust be regarded as having been based upon informationgiven to him by the two foremenAnother confusing element in Peterson's explanation ofhisdischargesof the four women for "personalityconflicts" and "insubordination," was his reference to hisdistribution among the employees on January 6, 1969, oftheRespondent's"HourlyEmployeeHandbook"containing the first set of published Rules and Regulationsfor theWarrensburg plant employees which,inter alia,made "Insubordination" and "Handicapping or slowingdown production of a fellow worker or purposely limitingthe output of himself or fellow workers" grounds fordischarge.Of course, if any of the four women in thepresent case had been insubordinate or had interfered withthe work of other employees, this would have been propergrounds for her discharge even before the promulgation oftheRules on January 6, 1969. Yet, in his testimony,Peterson referred to these Rules, and the Respondent hadthem introduced in evidence, as if their promulgation hadsome significance in Peterson's decision to discharge thefour women for conduct which he testified had occurredduring the preceding 2 years or more of their employmentFinally, there was Peterson's confusing testimony, andotherrelatedevidence,concerningapersonnelinvestigationwhichPetersonorderedthroughtheRespondent's Personnel Manager from Pinkerton's, Incand which covered only Smith, Ragsdale, Elliott, andEllis.Peterson at first testified that before January 10,1969, the day these girls were discharged, he hadrequested the Respondent's Personnel Department to hireinvestigators "to check on different people employed byour company"; that he believed that all four of these girlsin the present case as well as others, were on the list hesubmitted; that the Personnel Department delayed inmaking the request to Pinkerton's so that as a result,Pinkerton'swas retained,made the investigation, andsubmitted its report to the Respondent onlyafterthe fourgirlswere discharged. On further examination, Petersonstated that he could not recall the date he engagedPinkerton's for the personnel investigation but that it wasbefore January 22, 1969, the date shown on Pinkerton'stypewritten confirmation of the order After Peterson hadtestified,PersonnelManagerMartha Clifford testifiedthat the request for the investigation was made to herdepartment by Peterson 10 daysafterthe discharges andshe thereupon ordered the investigation from Pinkerton'sabout 2 days before January 22, 1969MichaelMosey,Pinkerton's Decatur manager then testified as a witnessfortheRespondent.He generally confirmedMrs.Clifford's statement that she had telephoned a request fora personnel investigation without naming the subjects, onor about January 22 or 23, 1969 and he further testifiedthat on January 22 he visited the plant and saw ManagerPeterson who asked him to make a personnel investigationof the 4 women involved in the present case, i.e , a courtcheck,acreditcheck,policerecordcheck,andaneighborhoodinvestigation;that,exceptforthisinvestigation of these four women, his Decatur office hadnotmade a personnel investigation for the Respondentbefore or since January 23, 1969; but that he had first metPeterson at the plant on or about January 10, 1969 (theday of the discharges) when Pinkerton's supplied the plantwitha security guard and Mosey had explained toPeterson the other services Pinkerton's renders for itsclientsWhether or not Peterson had asked his PersonnelDepartment for an investigative check before or after hedischarged the girls on January 10, 1969, he gave notestimony as to why he ordered one either before or afterthe discharges, except to say at one point in his testimonythat it was "because we have a full right to run anemployment check on any people we wish," and, atanother point in his testimony, when asked whether hisrequestwas made before or after the discharges that"there was no reason afterwards." Nor is there any otherevidence in the record to explain why the security checkwas ordered at all, and why it covered only the four girlsin this case and has been the only one ever made of theplant's employees, although Peterson testified he thoughtitcoveredotheremployees as well and gave theimpression that it was routine in the changeover to a newplant at the Warrensburg site and covered new hires aswell as continuing employeesE. Consideration of the Respondent's AssertedGrounds for Discharging the Four Women in theLight of the Evidence GenerallyAgainstsuchgeneralaccusationsof"personalityconflicts" and "insubordination" as are made by theRespondent in the present case, it would ordinarily bedifficult for any employee to defend herself In the presentcase,however, a number of factors militate againstacceptance of the Respondent's contention that there wasa substantial basis for such accusations and that theyconstituted the actual reasons for the women's dischargesby Manager PetersonOne such factor is that, as already found, all four of thewomen had been concededly capable workers whoseperformances during their 2 years of employment hadbeen consistently praised and recognized by the twoforemen who now profess to be critical of their generalattitudeand conductAnother such factor is that theRespondent's annoyance with three of the women (whichinpart admittedly prompted their discharges) stemmedfrom their participation in theAugust 1967 andNovember 1968 stoppages which I have already foundwere concerted activities protected by the Act. A thirdfactor in the women's favor (which has just beendeveloped in detail) is the unsatisfactory, unconvincingtestimony given by Manager Peterson in explanation ofthe discharges, from which it appears that, both in layingthe ground work for the discharges and in his testimony,he was unreasonably straining to justify the discharges.And a fourth factor in the women's favor, which will nowbe considered, is that, aside from general criticisms oftheir temperament, the Respondent's evidence as to eachof the specifically alleged incident or type of continuingimproper conduct and "insubordination" charged againstthe four dischargees by their foremen, either (a) showsthat the Respondent's irritation with the four womenwhich prompted their discharges was caused, as in thecasesof the 1967 and 1968 stoppages, by theircomplaining about conditions of work and employment inthe plant as obvious leaders of the women employees onwhose behalf they had just recently attempted to secureUnion representation, or (b) is convincingly refuted orexplained by the women in their testimony or by otherevidence in the case 132DECISIONS OF NATIONALLABOR RELATIONS BOARD1.Smith's alleged "insubordination"Referencehasalreadybeenmade to ForemanO'Loughlin's testimony thatNellieSmith adopted asuperior attitude toward others in the plant, insisted ondoing her work in her own way rather than in "the waywe laid it out", and, in suggesting "different ways ofdoing things," had arguments with Donna Mihal, her leadgirl, "on several occasions" which so "upset Donna Mihal[thatMihall broke down "MrsMihal, although a lead girl, was not a supervisorand had voted in the representation election She testifiedthat her difficulties with Smith occurred during an 8-weekperiodending in December 1967 while Smith wassubstituting forMihal's regular repair girl, that Smith,although she did her work, would not follow routines laidout for her, that, because this was "a year" ago, MrsMihal could not remember exactly how Smith departedfrom the prescribed routines, that Smith gave assemblerson the day shift incorrect numbers for parts they were touse, thus repeating an error she had made in compiling alistof parts during her own immediately preceding serviceas a lead girl on the night shift, that, before repairing amotor, Smith would ask Mrs Mihal if she knew what waswrong with it, indicating by her manner that she actuallyknew what was wrong but was testing Mrs Mihal to seewhetherMihal knew, and that on two occasions MrsMihal became so upset that she cried and reported theincidents to Foreman O'LoughlinIn her testimony, Nellie Smith admitted that she oncehad a disagreement with Mrs Mihal about her work Butshe denied that she had a number of disagreements withMrs.Mihal about the latter's instructions, that she evertoldMrsMihal that she knew her rob better than Mihal,or could do repair work in a better way than she had beeninstructed byMihal, or that she had given incorrect partnumbers to the assemblers She further testified that sheknew only one way to do the work in which she wasengaged, never varied from her instructions, and wasnever told by Foreman O'Loughlin or Mrs Mihal that shehad departed from her instructionsWith respect to herrelationship toMrsMihal,Smith testified that shefollowedMihal's suggestions in her work, that herarguments with Mrs Mihal were about the Union and notabout work, that she never caused Mrs. Mihal to cry andthat the only time she did see her cry was on a day whenshe had had no conversation with Mihal and saw MrsMihal talkingwithForemanO'Loughlinand thensuddenly leave to go to the restroomOn consideration of this testimony in the context of thegeneral evidence in the case, I credit the testimony ofMrs Smith rather than the testimony of either ForemanO'LoughlinorMrsMihalForneitherForemanO'Loughlin nor MrsMihal could be specific in theirtestimony as to how much variation there actually couldbe in the routine procedures of an assembler or a repairgirlFurthermore, even if Smith had frequently madesuggestionsof"differentways of doing things," asO'Loughlin testified, he also testified that, "Everybody isfree to make suggestions and we would study them to tryto determine which is the better " Finally, in view of theundisputed evidence indicatingO'Loughlin's otherwiseuniformly favorable regard for Smith's work during the 2years she had worked in his department, it seemsincredible that he had been actually critical during thistime of Smith for making unwelcome suggestions as tochanges in routines, for insisting on doing her work in herown way, or for any serious difficulties with a leadgirl inan 8-week period in the fall of 1967 For, as I have found,during this entire period of Smith's employment, he hadrepeatedly complimented her on her work, had made her arepair girl, then a leadgirl, and had even urged her tobecome a leadgirl again shortly before her discharge Forthese reasons, as well as my acceptance of Smith'stestimony, I find no credible support in the evidence forthe Respondent's contentions that Smith refused to followthe instructions of her foreman or of her lead girl and wastherefore "insubordinate," and that her "insubordination"and superior manner was actually the reason for herdischarge on January 10, 19692Foreman Wisnasky's general criticisms ofRagsdale, Elliott, and EllisWith respect to the women employees in his pressdepartment, ForemanWisnasky testified that from thetime he became foreman in August 1967, he had troublewith about eight of them, including Ragsdale, Elliott, andEllis in that all eight "were disobedient, they wasn'ttaking their rest periods at a certain time, they wasquitting early; sometimes they were as high as ten minutestill3 00 making out their cards, they were fully dressedsometimes at ten after, quarter after 3.00,[although]their quitting time was at 3 30" According to Wisnasky,he spoke to every one of the eight girls about thesematters, and, although the others simply asked, "Whycan'twe quit early if the others do?" Ragsdale said,"Well, we have got to have time to clean up our machine,time to make our time [i e , production] card out "According to Wisnasky's testimony, Ragsdale, Elliott,and Ellis were the principal offenders in this and otherconduct interfering with their work and the work of otheremployeesThus, he testified that they talked too muchduring working time, with Ragsdale on occasions talkingand laughing with another employee for 15 or 20 minutes,while her machine was running but not producing, andignoring him as if he were a mere "expediter", that allthree of these girls frequently went to the rest room; andthat they took 20 or 30 minutes instead of the 10 minutespermitted on rest periods and would even return to therestroom shortly after rest periodsButWisnasky directed even more serious additionalcriticismagainstEllisHe testified that Ellis left thedepartment during breaks to go to the toolroom where shehad no business, and at times returned to her press 6 to 10minutes late, and that on one occasion while she wassitting idly beside her press, he asked her what she wasdoing and she replied, "Just resting." As the mostextreme example of Ellis' conduct, he testified that onanother occasion (July 29, 1968), hewatchedEllis sittingby her idle press from 2 to 2 45 p m., that when he askedher what was the matter, she said that she was filling outher production or timecard, that although he expressedsurprise that she was doing so "this early" since it shouldhave taken only 5 minutes, she told him when he laterasked her for the card at 3 30, "I didn't make out any[card] because you didn't give me time."Finally,Wisnasky testified that he repeatedly reportedtheunsatisfactoryattitudeof the eight girls in hisdepartment including this type of conduct, to Ed Keyl,while Keyl was still plant manager and even suggested "acouple of days lay off," but Keyl shrugged off hiscomplaints, saying "Well, we will see what we can workout." Then, according to both Wisnasky's and Peterson'stestimony,Wisnasky reported the same facts to Petersonwhen Peterson became plant manager in November 1968 G. W. MURPHY INDUSTRIES133including his dissatisfaction with all eight girls but hisparticular difficulties with Ragsdale, Elliott, and EllisAgainst the avalanche of general accusations leveledagainst them by Foreman Wisnasky in his testimony, thethreewomen replied in some detail All three of themadmitted talking while at work, but Elliott testified thatall the women employees talked and Ragsdale and Ellisdenied that they spoke any more than the rest of thewomen and certainly not for 20 minutes at a time ascharged by Wisnasky Ragsdale and Elliott denied makingfrequent trips to the rest room, and all three womendeniedany practice of returning to the rest roomimmediately after breaks, although Elliott admitted havingdone so once or twice when necessary Only Ellis admittedhaving overstayed her rest periods 5 or 6 times in a3-month period and her testimony to this effect will beconsidered belowWith respect to Wisnasky's charge thatthey shut down their machines and dressed to go homewell before quitting time, all three women denied that theyhad done so in disregard of Wisnasky's instructions.Ragsdale testified that she had shut down her machineonly for the time that was necessary to permit a count ofher production and to clean up scrap before quitting timeBothEllisandElliotttestifiedthatWisnasky hadtightened up on the time allowed for this purpose and hadspoken toallthe girls in the department as a group andnot to them individuallyShe testified that in thebeginning of Wisnasky's time as foreman, the girls hadshut down their machines usually from 3 15 to 3 20 p.mbut thatWisnasky had then insisted, in speaking to themas a group, that they shut down their machines only at3 25 p m., 5 minutes before quitting timeElliswas equally specific in her testimony concerningthe charges made against her particularly She admittedhaving toldWisnasky on one occasion that she was "justresting" but testified that, whether Wisnasky realized it ornot, it was the end of her rest period which had not yetexpiredWith respect to her shutting down her press ormachine on the one occasion (which Wisnasky said was onJuly 29, 1968), she testified that it was not as early in theafternoon as he testified, and she was actually computingher production on the time card, which would haverequired from 10 to 15 minutes, but that, although shetold this toWisnasky he insisted upon her starting hermachine again with the result that at the end of the day,as she then told him, she had not had time to fill her cardout She testified that she did not refuse to fill it out butdid so at home that night and turned it in the nextmorningFinally,with respect to her trips to the toolroom during breaks she admitted that in the last 3 monthsof her employment she had made four or five such trips tovisit a male employee in the tool room and had been latein returning to her press at the end of the breakThe foregoing summary presents the substance of theevidence relating toWisnasky's general criticisms of theconduct of Ragsdale, Elliott and Ellis Ex-manager Keyldid not testify at the hearing in late March 1969, but I donot regard it to be significant that the Respondent failedtoproducehistestimony to substantiateWisnaskyregarding to the foreman's repeated complaints about thegirls for a period of more than a year For counsel for theGeneral Counsel and counsel for the Respondent agreedon the record at the hearing that Keyl had by that timeretired from the Respondent's employ and could not belocated by either of them But Keyl had been back at theplant as assistant manager from December 9, 1968, untilafter the girls were discharged on January 10, 1969, and,although according to Peterson's testimony, Peterson hadconferredwithWisnasky and Superintendent Cuvalloduring this time about the conduct and attitude of thegirls before deciding to discharge them and had been toldbyWisnasky of his inability to get Keyl to do anythingabout it for more than a year, it further appears fromPeterson's testimony that he did not consult Keyl at allabout the girls, an omission that is strange in view ofPeterson's attempt to create the impression that he hadbeenextremelycarefultoinvestigateandconfirmWisnasky's chargesMoreover, despite my recognition ofsome possible handicap to the Respondentinnot beingable to produce Keyl as a witness, I could not in anyevent accept the intended import of Wisnasky's testimonythat,during their 2 years of employment in hisdepartment, the general conduct of Ragsdale, Elliott, orEllishad actually provided a credibly substantial andactual reason for their eventual discharge by ManagerPeterson in January 1969My reasons for rejecting theRespondent's contention to this effect are founded notonly upon what I regard to be the credible testimony ofthe three women but upon my unfavorable appraisal ofWisnasky's testimony on its face and in the light of thegeneralevidence in the recordAt the very least,Wisnasky's testimony reveals a tendency to exaggerate,and, whether or not he had in fact complained in vain toKeyl about the girls for more than a year, the substanceof what he now says were his complaints, is certainlyinconsistentwith the general evidence to the effect that hehad at the same time complimented them on their workand shortly before they were discharged had evenencouraged and recommended Ragsdale's assignment toan inspector's job For these reasons, I credit the women'stestimony rather thanWisnasky's,and find that theforeman's general criticisms had no substantial base nordid they provide the actual reason for their discharges.3.Ragsdale's and Elliott's "troublemaking"According toManagerPeterson'stestimony,inForemanWisnasky's report to him about the womenemployees in his department, Wisnasky referred to DoraRagsdale,Mildred Elliott, and Regina Ellis as beingamong those who were "continually troublemakers" and,in this connection,Wisnasky told him that Elliott andEllis had engaged in the August 1967 and November 1968stoppages and Ragsdale in the August 1967 stoppage, andthatRagsdale"usurpedauthority"by"continuallycomplaining about the steel that was being usedabouttheequipment"andabout"theconditionof theequipment" not only on her own behalf but on behalf ofthe other employees in the press department.In his testimony, Foreman Wisnasky gave a generallysimilar account of his difficulties with the women in theserespects, and his report thereof to PetersonAs alreadynoted, he testified that Ragsdale was "obstinate" and"aggressive"andconstantlycomplainedabout theequipment, the steel, the dies, the "clamps, the bolts, theguards and so on," and that in her last few weeks ofserviceasan inspector in the press department, sherejected a large quantity of steel without reason and shutdown machines because of rejections without consultingthe foreman as she should have doneWith respect toElliott,he testified that she, too, was "a chronic griper[about]most everything," even about "cracks on thewalls."These criticisms by Foreman Wisnasky of Ragsdale andElliottmust, of course, again be considered in the light of 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rest of the evidence in the case Unlike Peterson,Wisnasky himself testified that Ellis hadnotmadecomplaints and that Ragsdale's frequent complaints hadbeen supported while she was on the night shift by a setup man and by a fellow employee, Sandra White, whomhe did not report to Peterson and who was not discharged.With respect to Ragsdale's rejection of a large quantity ofsteel, she testified (and I credit her testimony), that thisoccurred on the day before her discharge (so that it couldnot have been mentioned by Wisnasky in the reportswhich he testified he had been making to Peterson leadingup to her discharge); that when she asked York, herinspection foreman, why she was being discharged, Yorktold her that the incident had nothing to do with herdischarge; and that Peterson, too, told her that there wasnothingwrong with her work but that she was beingdischarged "because of a personality clash " Furthermore,with respect to the single specifically given example of anassertedly unreasonable complaint made by Elliott - i.e ,her complaint about "cracks in the walls" - she testified,and I credit her testimony, that in the last few days of herwork during "zero weather" in January 1969, she waswearing a heavy winter jacket while operating her pressalongside a wall where there was not merely a "crack" inthe wall but where "bricks [were] out of the wall", thatbecause she "was about froze," she asked Wisnasky tohave the maintenance man put up a cardboard shield; butthatWisnasky said the maintenance man was too busyOtherwise, according to Elliott's testimony, there wereonly two specific instances in which she could recallhavingmadewhatcouldhavebeenregardedascomplaintsOne was an instance (already noted) in whichdust before the Board election Manager Keyl had askedher why "there was a lot of dissatisfaction downstairs"and whether the girls liked Foreman Wisnasky, to whichElliott had replied that there was dissatisfaction not onlydownstairs but all over the plant, that "there was toomuch partiality and we wanted better working conditions[and] job security"; and that although some of the girlsdid not like Wisnasky, such a dislike for a supervisormight be found anywhere and she herself had foundWisnasky and Foreman O'Loughlin to be fair to her. Theother instance which she recalled was her reporting toWisnasky the fact that she and another employee hadnoticed that one of the presses was dangerously "doubletripping," i.e , rapidly operating twice after each pressureof the operator's foot upon its pedalThere are, however, broader reasons for questioningboth the factual bases for Wisnasky's criticisms of thewomen and the Respondent's contention that theyprovided legitimate, actual grounds for the discharges Forone thing, as I have already found upon what I regard tobe credible evidence, dust 2 months before Ragsdale'sdischarge, she had been made an inspector of bothmaterialandproductonWisnasky'surgingandrecommendation and had thus been placed in a positionfor which she would certainly not have been qualified hadthere been any truth to Wisnasky's criticism of her fordisplayinganannoying and disrupting penchant forunreasonably complaining about material and equipment.Finally, from both Peterson's and Wisnasky's testimony,as well as the testimony of the women, it appears to methat the "chronic complaining" of the three girls in thepress department, which Peterson asserts was a principalreason for his discharging them as "troublemakers," notonly specifically included their participation in the August1967 and November 1968 stoppages which have beenfound to have been protected concerted activities, but alsotheir continuing engagement in such less dramatic, butnonethelesssimilarlyprotected,concertedactivitiesthrough their annoying, repeated complaints to Wisnaskyon behalf of the women employees in the departmentabout their working conditions, including the conditionand safety of the equipment upon which they worked.FConclusionsAs noted, the issue in the case is whether, as theGeneral Counsel and the Union contend, the Respondentdischarged Nellie Smith, Dora Ragsdale, Mildred Elliott,and Regina Ellis on January 10, 1969, because of theirparticipation in various concerted activities protected bySection 7 of the Act, including their participation in aUnion organizational drive which ended in the Union'sloss of a Board representation election on September 6,1968, or whether, as the Respondent contends, ManagerPeterson without any knowledge of the women's Union orother concerted activity, discharged the women because,from the reports made to him by the women's supervisorsand his own observation of the women's conduct, hebelieved that they presented "personality conflicts" andthat they were "insubordinate "The factual issue thus presented is the legality orillegality of the Respondent's actual reasons or motivationfor the discharges.With due recognition of the GeneralCounsel's burden to show illegality, the decision of thisissue requires consideration not only of the sufficiency ofthe evidence from which an inference of illegality might bedrawn, but also of the credibility of the evidence reliedupon by the Respondent to show an asserted legal reasonfor the discharges. For if the Respondent's evidence tosupport the legality of its action is incredible, it reinforcesrather than negates the affirmative evidence of illegalityThe relevant evidence bearing on these matters hasalready been discussed in detail and, for the most part, Ihave made the observations and findings which control mydecisionItremains necessary only to refer to thesefindings and my pertinent observations, and to draw whatseems to me to be the proper ultimate conclusions.The credible evidence, upon which the General Counselprimarilyreliestoshow that the discharges wereunlawfully motivated, has established, as I have found-(1)TheRespondent'scontinuallydemonstratedsatisfactionwith the women's competence and workperformanceduringtheirmore than 2 years ofemployment, as shown by the repeated compliments paidtothem and the assignments given to them andrecommended for them by the Respondent's supervisors,including their foremen, O'Loughlin and Wisnasky.(2) The leadership and general participation of the fourwomen (known to their foremen and the Respondent'splantmanager at the time) in the Union's unsuccessfulorganizational campaign which the Respondent opposedwithout, however, at that time committing any unfairlabor practice or engaging in any other improper conductaffecting the outcome of the Board representation electionwhich the Union lost.(3) The participation of three of the four women in the1967 and 1968 work stoppages which were concertedactivities protected by Section 7 of the Act(4)The fact (if we adopt the most favorable view ofPeterson's confusing testimony) that Peterson's decision todischarge the four women within the 6 or 8 weeks after hebecame plant manager, was necessarily based upon criticalinformation about the women given to him by their twoforemen,O'Loughlin andWisnasky, in spite of their G. W. MURPHY INDUSTRIES135previously expressed general approval of the women'swork and conduct.(5)The related facts that although Peterson made thedischarge decision and may not himself have known of thewomen'sunionorganizationalactivity,ForemanO'Loughlin and Wisnasky knew that the girls had led theUnion movement; that the two foremen by their own actsor statements during the organizational campaign, hadindicatedtheirsympathywith,and support of, theRespondent in its opposition to the Union; and finallythat the two foremen (for whose acts and motives theRespondentwas certainly responsible) actually andconsciously caused and procured the girls' discharges byPeterson when they gave him the highly damaging reportsupon which the manager acted(6)The undisputed further facts not only that, incomplaining to Peterson about the women, ForemanWisnasky reported their involvement and apparentleadership in the 1967 and 1968 stoppages as examples oftheir "troublemaking," but that Peterson admittedly reliedupon this report as a substantial factor in finallyconcluding that the girls presented "personality conflicts,"were "insubordinate," and should therefore be dischargedThese facts alone would provide a strong basis forfinding that the four women were discharged by theRespondent through the point action of its manager andthe two foremen because of the women's concertedactivities, including not only the participation in the 1967and 1968 work stoppages by three of the women but alsothe leadership and participation of all four of them in theUnion's recent organizational campaign That the Unionmovement happened to be dormant at the time of thedischarges does not tend to rebut the inference that thegirls'past,but still recent, involvement in that activitywhich the Respondent had opposed, still annoyed theRespondent as did their participation in the nonunionwork stoppages. For, by their activity, the four womenmust have been recognized as being the leaders of thewomen employees in the plant and there was, of course,always the possibility, if not the likelihood, that theywould renew their union activity.Norwould thepossibility thatManager Peterson himself did not knowof,or base his discharge decision, on their 1968 unionactivitiesremove these activities as one of the actualfactors contributing to their dischargesFor, as I havepointedout,Peterson'sdecisionwas the result ofcomplaints about the girls with respect to their otherconcerted activities by O'Loughlin and Wisnasky who didknow of the women's union activities and had beenapparentlydispleasedattheprospectof their beingsuccessful. The Respondent cannot, therefore, claim that,because Peterson did not know of the women's unionactivities, these activities were not one of the reasons whythe foremen (for whose acts and motives the Respondentwas also responsible) were so apparently intent on gettingPeterson to discharge them.Against this chain of credible evidence pointing to anillegal,discriminatorybase for discharging the fourwomen, the evidence given by the Respondent's witnessesfor the purpose of showing that Peterson's discharges ofthewomen were not in fact motivated by the women'sparticipation in any concerted activities protected by theAct, is not persuasive. Indeed, in view of my holding uponthe evidence that the 1967 and 1968 stoppages wereprotected concerted activities, and Peterson's as well asForeman Wisnasky's testimony that these activities wereimportant factors in Peterson's decision to discharge thethree women employed in the press department, it seemsclear, and I find, that the discharges of Ragsdale, Elliott,and Ellis constituted such a reprisal for these activities asto amount to an interference with the women's Section 7right to engage in concerted activities for their mutual aidand protection, and an unfair labor practice within themeaning of Section 8(a)(1) of the ActFurthermore, as I have already noted and found forreasons fully set forth in the course of my detaileddiscussion of the evidence, the testimony of ManagerPeterson, Foreman Wisnasky and Foreman O'Loughlin asto other asserted examples and types of all four women'sconduct to show that they were "personality" problemsand "insubordinate,"was so confusing, strained andincredible both internally and in the light of the evidencegenerally and the testimony of the four women, that Ihave concluded (as I have already indicated) that whatactuallyannoyed the Respondent and motivated itsdischarges of the women by Peterson on the basis of theforemen's reports was not simply "personality conflicts"withtheirsupervisorsandotheremployeesnor"insubordination," but their involvement in the Union'sorganizational campaign (known to both O'Loughlin andWisnasky), their involvement in the 1967 and 1968 workstoppages, and their annoying, repeated complaints onbehalf of themselves and the other women employeesabout their working conditions, including the conditionand safety of the equipment on which they workedAccordingly, I conclude in agreement with the GeneralCounsel (1) that the Respondent discharged Nellie Smith,Dora Ragsdale,Mildred Elliott, and Regina Ellis onJanuary 10, 1969, in part because all 4 of them hadengaged in the union activity preceding the September1968election,and, in the cases of the last threementioned, also because they had engaged in the variousotherprotectedconcertedactivitiesinthepressdepartment; and (2) that in discharging these four womenfor these reasons the Respondent committed unfair laborpractices within the meaning of both Section 8(a)(1) and(3) of the Act, in that it thereby discriminated against thedischarged employees in regard to their hire and tenure ofemployment in order to discourage membership in theUnion, and generally interfered with, restrained, andcoerced its employees in the exercise of their rights toengage in concerted activity for their mutual aid orprotection as guaranteed by Section 7 of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurringinconnectionwiththebusinessoperations of the Respondent described in section 1,above, have a close, intimate, and substantial relation totrade, traffic, and commerce between the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I will recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent discriminatorilydischargedemployeesNellieSmith,DoraRagsdale,Mildred Elliott, and Regina Ellis on January 10, 1969, Iwill recommend that the Respondent offer each of them 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediateand full reinstatement to her former orsubstantiallyequivalent position,without prejudice to herseniorityor other rights and privileges, and make herwhole for any loss ofearningssuffered by reason of thedischarge by payment to each of them of a sum of moneyequal to that which she normally would have earned fromthe aforesaid date of her discharge to the date of theRespondent's offer of reemployment, less her netearningsduring said periodThe backpay shall be computed inaccordance with the formula stated inF W WoolworthCompany,90NLRB 289. Furthermore, it will berecommended that the Respondent pay interest on thebackpay due to each of these employees, such interest tobe computed at the rate of 6 percentper annum and,using theWoolworthformula, to accrue commencing withthe last day of each calendar quarter of the backpayperiod on the amount due and owing for each quarterlyperiodIsis Plumbing & Heating Co,138 NLRB 716Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.InternationalUnion,Allied IndustrialWorkers ofAmerica, AFL-CIO (herein called the Union), is a labororganizationwithin the meaning of the Act2.Respondent,GW.Murphy Industries, Inc ,Portable Electric Tools Division, a Texas corporation, isan employer engaged in commerce within the meaning ofthe Act3.The Respondent discharged Nellie Smith, DoraRagsdale,Mildred Elliott, and Regina Ellis on January10,1969,because of their organizational activity inattempting to establish theUnion as the exclusivebargaining representative of the Respondent's employees,and because of their participation in this and otherconcertedactivitiesof the Respondent's employeesprotected by Section 7 of the Act4In thus discharging the aforesaid employees, theRespondent discriminated in regard to their hire andtenure of employment in order to discourage membershipin the Union and thereby committed unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.5. In thus discharging the aforesaid employees becauseof their concerted activities protected by Section 7 of theAct, the Respondent also interfered with, restrained, andcoerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act and committed unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,itisrecommended that the Respondent, GW. MurphyIndustries, Inc , Portable Electric Tools Division, Texascorporation, its agents, successors, and assigns, shall-1.Cease and desist from(a)Discouraging membership in International Union,Allied IndustrialWorkers of America, AFL-CIO (hereincalled the Union), or in any other labor organization of itsemployees, by discriminatorily discharging any of itsemployees, or by discriminating in any othermanner inregard to their hire and tenure of employment or any termor condition of employment.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right toself-organization, to form or join labor organizations, andto engage in any other concerted activity for the purposeof collectivebargainingorothermutualaidandprotection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by anagreement requiring the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorizedin Section 8(a)(3) of the National Labor Relations Act2Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Offer to Nellie Smith, Dora Ragsdale, MildredElliott, and Regina Ellis immediate and full reinstatementto her former position or to a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make each of them whole for any lossof earnings suffered as a result of her discharge, in themanner set forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theNationalLaborRelationsBoard or its agents, forexamination and copying, all records necessary for thedetermination of the amount of backpay due under theOrder herein(c)Post at its place of business in Warrensburg,Illinois, copies of the attached notice hereto and marked"Appendix."9 Copies of said notice on forms provided bythe Officer-in-Charge for Subregion 38, shall, after beingsigned by a representative of the Respondent, be posted byit immediately upon receipt thereof and maintained for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material(d)Notify the Officer-in-Charge for Subregion 38, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.' °'In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Officer-in-Charge forSubregion 38, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to The Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWEWILLNOTdiscouragemembershipinInternationalUnion,AlliedIndustrialWorkers ofAmerica, AFL-CIO, or in any other labor organization,by discriminatorily discharging and refusing to reinstateany of our employees, or by discriminating in any othermanner in regard to their hire and tenure ofemployment or any term or condition of employment. G. W. MURPHY INDUSTRIES137WE WILL offer Nellie Smith, Dora Ragsdale,Mildred Elliott, and Regina Ellis, reinstatement to theirformer or substantially equivalent positions withoutprejudicetotheirseniorityorotherrightsandprivileges, and we will make them whole for any loss ofearnings suffered as a result of their discharges.WE WILL NOT in any manner interfere with, restrain,or coerce any of our employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist the aforementioned union, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inanyotherconcertedactivitiesfor the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activites except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as aconditionof employment as authorized in Section8(a)(3) of the National Labor Relations Act.G W. MURPHYINDUSTRIES, INC.,PORTABLE ELECTRICTOOLS DIVISION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIfmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Subregional Office, 225 MainStreet, Peoria, Illinois 61602, Telephone No. 309-673-9061(282).